Name: Commission Regulation (EC) No 2133/96 of 6 November 1996 on detailed rules for the application of Council Regulation (EEC) No 3483/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece and despatched in 1996
 Type: Regulation
 Subject Matter: plant product;  Europe;  organisation of transport;  trade;  economic policy
 Date Published: nan

 7 . 11 . 96 EN Official Journal of the European Communities No L 285/ 13 COMMISSION REGULATION (EC) No 2133/96 of 6 November 1996 on detailed rules for the application of Council Regulation (EEC) No 3483/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece and despatched in 1996 Whereas applications for the special temporary allowance must be subject to verification and serious irregularities must be penalized; Whereas the information which the competent Greek authorities must forward to the Commission and the time limit within which it must be forwarded must be defined; Whereas this Regulation must apply from 1 January 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables originat ­ ing in Greece ('), as last amended by Regulation (EC) No 1600 /96 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Articles 3 and 13 (2) thereof, Whereas Regulation (EEC) No 3438/92 introduces a special temporary allowance for consignments of certain fresh fruit and vegetables originating in Greece despatched by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain and Portugal in 1992, 1993 , 1994, 1995 and 1996; Whereas the detailed rules for the application of Regula ­ tion (EEC) No 3438/92 to consignments in 1992, 1993 , 1994 and 1995 have already been laid down; Whereas it is necessary to establish the consignors and consignments eligible for the special temporary allowance in 1996 and the minimum particulars to be indicated on the application for the grant of that allowance; Whereas the increase in transport costs due to poor trans ­ port conditions in former Yugoslavia, despite the cessa ­ tion of hostilities, can be regarded as identical for all means of transport and for all destinations; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 3438/92, the special temporary allowance should be adjusted on a degressive basis; Whereas, in order to limit expenditure, the special tempo ­ rary allowance should be calculated on the basis of the anticipated quantities indicated by Greece; Article 1 The special temporary allowance provided for in Article 1 of Regulation (EEC) No 3438/92 shall be granted : (a) to consignors, be they natural or legal persons, who have actually borne the costs of the consignments in question ; (b) in respect of consignments leaving Greek territory in 1996; (c) in respect of quantities actually imported into a Member State other than Italy, Spain and Portugal . Article 2 1 . Applications for the special temporary allowance shall be submitted to the competent Greek authorities no later than six months after despatch of the consignments in question . However, such applications shall be submitted no later than six months after the date of entry into force of this Regulation where they relate to consignments despatched prior to that date . 2 . Applications must contain at least the following information : (a) the name or company name and address of the appli ­ cant; (b) the total quantities of the products meeting the condi ­ tions set out in Article 1 of Regulation (EEC) No 3438/92 and Article 1 of this Regulation , in net weight broken down by product and by consignment; (  ) OJ No L 350, 1 . 12. 1992, p. 1 . (2) OJ No L 206 , 16 . 8 . 1996, p. 45. (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 7. 11 . 96No L 285/ 14 EN Official Journal of the European Communities (c) in respect of each consignment:  the total quantity, in net weight broken down by product,  the Member State of destination,  the means of transport used,  the invoice for the transport costs , made out in the name of the applicant and receipted, or a copy of the transport document if this identifies the person who actually bore the cost of the consign ­ ment in question ,  a copy of the T5 document drawn up by the Greek authorities and stamped by the Member State of destination ,  a declaration by the applicant certifying that the products making up the consignment in question originate in Greece . 3 . The competent Greek authorities shall decide whether applications are admissible . Article 3 1 . The special temporary allowance provided for in Article 1 of Regulation (EEC) No 3438/92 shall be ECU 3,21 per 100 kilograms net weight for consignments from 1 January to 17 October 1996 and ECU 2,76 per 100 kilograms net weight for consignments from 18 October to 31 December 1996 . However, if the quantities covered by applications for consignments from 1 January to 17 October 1996 exceed 175 500 tonnes or if the quantities covered by applica ­ tions for consignments from 18 October to 31 December 1996 exceed 41 000 tonnes, the special temporary allow ­ ance shall be reduced in proportion to the overrun in the relevant period . Furthermore, the amount thus calculated for the second period may not be higher than that for the first period . 2. The rate to be applied for the conversion of the special temporary allowance into Greek drachmas shall be the agricultural conversion rate in force on the date of issue of the T5 document referred to in the fifth indent of Article 2 (2) (c). 3 . The special temporary allowance shall be paid in two instalments . The first instalment shall be paid within three months of submission of admissible applications and shall be equal to 60 % of the special temporary al ­ lowance . The second instalment shall be paid by 15 October 1997 . Article 4 The competent Greek authorities shall carry out the veri ­ fications relating to the grant of the special temporary allowance . Article 5 1 . Where a special temporary allowance has been paid unduly, the competent Greek authorities shall recover the amounts paid, plus interest from the date of payment until the actual date of recovery, plus, in the event of a serious irregularity, a penalty sum equal to the amounts unduly paid . The rate to be applied for the calculation of interest shall be that in force for similar recovery opera ­ tions under Greek law. 2 . Special temporary allowances recovered, where applicable , together with interest and penalty sums shall be paid to the paying agencies or departments and deducted by them from expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. Article 6 The competent Greek authorities shall notify the Commission by 31 August 1997 of the total quantities of products covered by admissible applications under this Regulation , broken down by product, means of transport, Member State of destination and period of despatch . Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1996. For the Commission Franz FISCHLER Member of the Commission